Daniels, J.,
(concurring.) It appears by the admission of the answer that the plaintiff sold the property for the defendant; and from that fact it may be inferred that it was understood that the defendant would pay him for his services in making the sale. She did not deny the existence of that understanding in the conversation with her,"but claimed that the commissions should be paid by the purchaser; and, when informed that the purchaser was not the party who. could be expected to pay, did not then deny her own liability. This evidence was sufficient to present the question as one of fact whether it was not the intention that she should pay the commissions, and that entitled the plaintiff to have the case submitted to the jury. It was not one, therefore, for the dismissal of the complaint, and the judgment should be reversed, and a new trial ordered, as directed by Mr. Justice Lawrence.